Citation Nr: 0318815	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1979 to February 
1980.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


REMAND

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder.  
Additional development is necessary before the Board can 
decide this claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  

In September 2002, the veteran submitted medical records 
directly to the Board in support of his claim.  The RO and 
the Board considered some of these records in support of 
prior claims of entitlement to service connection for a 
nervous disorder.  However, with regard to some of the 
records dated in 2001 and 2002, the RO has not yet considered 
them in support of the veteran's claim to reopen.  This Board 
notes, in this regard, that with this submission, the veteran 
did not waive its initial consideration by the VA Regional 
Office as the Agency of Original Jurisdiction (AOJ).

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. § 
20.1304(a) and (b), as well as any such evidence referred to 
the Board by the originating agency under 38 C.F.R. § 
19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated which in 
part allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099; 
3,103-104  (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9 (a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9 (a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denied appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Bernard, 4 Vet. 
App. at 393-94 (1993).  Because the appellant has not waived 
initial consideration of the recently submitted evidence, 
this matter must be remanded.

This case is REMANDED for the following:

The RO should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  Following such 
development, the RO should review and 
readjudicate the claim, including the 
recently submitted evidence submitted 
by the veteran.  If any such action 
does not resolve the claim, the RO 
shall issue the veteran a supplemental 
statement of the case.  Thereafter, 
the case should be returned to the 
Board, if in order.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process.  No inference should be drawn regarding 
the ultimate disposition of this claim.  The veteran is free 
to submit any additional argument or evidence he wishes to 
have considered in connection with his appeal; however, he is 
not required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



